DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 24, 2022.  Claims 1, 2, 4-12 and 14-20 are presently pending and are presented for examination.

Claim Objections
Claims 1, 2, 4-12 and 14-20 are objected to because of the following informalities.

Claims 1 and 11 recite “segmenting the image into a plurality of regions, each region comprising…”  However, to form a proper antecedent basis, this passage in claims 1 and 11 should be amended to recite “segmenting the image into a plurality of regions, each of the plurality of regions comprising…”  The Office notes that due to dependency, claims 2-10 and 12-20 are objected to for the same reason.  Corrections are required.

Claims 2, 4-10, 12 and 14-20 are objected to for being dependent upon an objected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2014/0180549, to Siemens et al. (hereinafter Siemens), in view of U.S. Patent No. 5,768,822, to Harrell, and in further view of U.S. Patent No. 6,795,568, to Christensen et al. (hereinafter Christensen).

As per claim 1, and similarly with respect to claim 11, Siemens discloses a method comprising: accessing an image of a field comprising a plurality of plants, the image comprising a plurality of pixels and captured by a farming machine moving through the field (e.g. see Fig. 1, and paragraph 0084, wherein system 100 is provided for automated identification of an array of plants 105, the system including an image-sensor system 120 comprising a camera which is arranged at a predetermined distance and at a reference position with respect to the array of plants 105; the camera capturing images that are displayed, as shown in Fig. 10, which would include pixels); segmenting the image into a plurality of regions, each region comprising pixels representing a plant of the plurality of plants (e.g. see Fig. 10, wherein three regions are shown, each region including pixels depicting the plants therein); classifying, by a computer, a first set of pixels in the plurality of pixels in a first region of the plurality of regions as a first plant of the plurality of plants by identifying plant features in the first set of pixels (e.g. see paragraph 0106, wherein the points of the plants are identified as trailing edge, leading edge and plant center; with respect to the claim feature of classifying a first set of pixels of the plurality of pixel, the Office notes that a first set of pixels would be classified as there is no further limitation on limits of a first set of pixels).
Siemens fails to disclose every feature of generating treatment instructions for the first plant of the plurality of plants based on identified features of the first plant, the treatment instructions indicating a directional … energy treatment configured to eliminate the first plant from the field; generating, using the treatment instructions, the … directional energy treatment with an elimination mechanism of the farming machine to eliminate the first plant from the field as the farming machine moves through the field.  However, Siemens does disclose generating treatment instructions for the plants based upon identified plant features, albeit including instructions to remove the plants through mechanical means, as opposed to an application of directional energy (e.g. see paragraphs 0034, 0071 and 100, wherein the implement 140 is caused to be manipulated to remove selected plants, which correspond to plants that are not selected for preservation (i.e. unselected regions), based upon the captured image as shown in Fig. 10).  With respect to the use of directional energy for removal of the plants, Harrell teaches the use of directing heat and flames to destroy unwanted vegetation between rows of crops (e.g. see at least col. 1, lines 53-65).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the plant removal system of Siemens to utilize application of heat, as opposed to mechanical means, as one of a limited number of means for removing unwanted plants.
With respect to the directional energy treatment comprising a directional electromagnetic energy treatment, Christensen teaches that unwanted plants within a field may be severed (i.e. removed) through the use of directed beam of electromagnetic radiation.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the plant removal system of Siemens to utilize application of electromagnetic energy, as opposed to mechanical means, as one of a limited number of means for removing unwanted plants (e.g. see sole Figure and at least col. 1, line 61, to col. 2, lines 10, and col. 3, lines 14-25).

As per claim 2, and similarly with respect to claim 12, Siemens, as modified by Harrell and Christensen, teaches the features of claims 1 and 11, respectively, and Harrell further teaches wherein eliminating the first plant from the field with the directional energy treatment comprises heating at least some portion of the plant to necrose the plant (e.g. see at least col. 1, lines 53-65, wherein Harrell teaches the use of directing heat and flames to destroy unwanted vegetation between rows of crops).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the plant removal system of Siemens to utilize application of heat, as opposed to mechanical means, as one of a limited number of means for removing unwanted plants.

As per claim 4, and similarly with respect to claim 14, Siemens, as modified by Harrell and Christensen, teaches the features of claims 1 and 11, respectively, and Siemens further discloses further comprising: classifying, by the computer, a second set of pixels in the plurality of pixels in a second region of the plurality of regions as a second plant of the plurality of plants by identifying plant features in the second set of pixels (e.g. see Fig. 10, wherein three regions are shown, each region including pixels depicting the plants therein, and e.g. see paragraph 0106, wherein the points of the plants are identified as trailing edge, leading edge and plant center; the Office further notes that the foregoing process would be repeatedly performed to analyze second, third, fourth, etc. sets of pixels in second, third, fourth, etc. regions).

As per claim 6, and similarly with respect to claim 16, Siemens, as modified by Harrell and Christensen, teaches the features of claims 1 and 11, respectively, and Siemens further discloses wherein segmenting the image into a plurality of regions further comprises: identifying a point of interest within a region of the plurality of regions (e.g. see paragraph 0142, wherein the position of leading and trailing edges of the plants are determined); determining that the point of interest indicates a unique feature of a plant; classifying first set of pixels as the first plant based on the point of interest indicating the unique feature (e.g. see paragraph 0094 and 0104, wherein the system differentiates between lettuce and weeds based upon the shape of the plant); and determining treatment instructions for the first plant based on a set of cultivation parameters indicating which plants to retain or eliminate in the field (e.g. the Office notes that based upon classification of the pixels for determine unique features, a determination and instructions are generated on whether to keep or remove the plant).

As per claim 7, and similarly with respect to claim 17, Siemens, as modified by Harrell and Christensen, teaches the features of claims 1 and 11, respectively, and Siemens further discloses wherein classifying pixels in the first set of pixels in the first region as the first plant comprises: accessing a machined learned model configured to classify pixels as plants; applying the machine learned model to the image, the machine learned model extracting one or more features values indicating one are more pixels in the image represent the first plant; and classifying the pixels in the image as the first plant based on the extracted features (e.g. see paragraph 0106, wherein the points of the plants are identified as trailing edge, leading edge and plant center and e.g. see paragraph 0094 and 0104, wherein the system differentiates between lettuce and weeds based upon the shape of the plant; the Office further notes that the foregoing processes are machine applied principals that are learned through downloading or otherwise, accordingly, the pixels within the regions are classified, as minimum, as a trailing edge, leading edge or a portion of a particular plant type).

As per claim 8, and similarly with respect to claim 18, Siemens, as modified by Harrell and Christensen, teaches the features of claims 1 and 11, respectively, and Siemens further discloses wherein the farming machine comprises an additional elimination mechanism and wherein generating treatment instructions further comprises selecting the elimination mechanism rather than the additional elimination mechanism to treat the first plant based on the identified plant features (e.g. see Fig. 1, and paragraphs 0080, 0087 and 0110, wherein the system includes one or more implements for thinning plants such as a blade or sprayer that are activated by a controller at least sometime before the implements go pass the plants; the Office further notes that either elimination mechanism is based upon identified plant features).

As per claim 9, and similarly with respect to claim 19, Siemens, as modified by Harrell and Christensen, teaches the features of claims 1 and 11, respectively, and Siemens further discloses wherein generating treatment instructions for the first plant comprises: accessing target plant parameters for the field; and generating the treatment instructions based on the target plant parameters for the field (e.g. see paragraph 0094 and 0104, wherein the system differentiates between lettuce and weeds based upon the shape of the plant).

As per claim 10, and similarly with respect to claim 20, Siemens, as modified by Harrell and Christensen, teaches the features of claims 1 and 11, respectively, and Siemens further discloses further comprising: accessing a virtual map of the field; and modifying the virtual map to include a position of the first plant in the virtual map (e.g. see Fig. 10, wherein a side virtual map profile of the plants are shown).

Response to Arguments
Applicant argues that claim 1, and presumably claim 11, was amended to overcome the objection based upon “each region” lacking proper antecedent basis.  However, this is not the case.  As such, the objection is maintained.
Applicant argues, with respect to amended claims 1 and 11, that U.S. Patent Publication No. 2010/0307120, to Stover, fails to teach elimination of a plant from a field utilizing electromagnetic energy treatment.  However, at the onset, the Office notes that primary reference, U.S. Patent Publication No. 2014/0180549, to Siemens et al., discloses the removal of a plant utilizing mechanical means (e.g. see para. 0071), but not through directional energy treatment, or as now claims through electromagnetic energy treatment.  However, Stover teaches that plants may be dried utilizing electromagnetic energy.  The Office notes that drying plants would effectively kill the plant leading to removal of the plant from a field.  Notwithstanding, the Office notes that newly cited reference, U.S. Patent No. 6,795,568, to Christensen et al., teaches the destruction of a plant within a field utilizing directed electromagnetic radiation (e.g. see at least col. 1, line 61, to col. 2, lines 10, and col. 3, lines 14-25).  
Applicants further argue that it would not be obvious to replace the mechanical plant removal means of Siemens with a flame-based plant removal mechanism of Harrel, or internal electromagnetic energy device of Stover.  At the onset, the arguments with respect to Stover are moot in view of the application of Christensen.  With respect to modifying  Siemens to include different types of plant removal mechanisms, the Office notes that as exemplified by new reference Christensen, there are a finite amount of mechanisms for removal of unwanted plants and the use of electromagnetic energy is just one of the available means for the removal of plants.  As such, it would be obvious to replace one removal mechanism with another removal mechanism to achieve the same result, namely, the removal of unwanted plants.
For the forgoing reasons, the rejection to independent claims 1 and 11 is maintained.

Allowable Subject Matter
Claims 5 and 15 are objected to but would be allowable if amended to include all of the features of the claims they depend upon.  The reason for holding these claims allowable is that the features of determining an amount of overlap between a first and second plant based upon captured images, and selecting the first plant to be removed based upon an amount of overlap between the first and second plant, when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record. 

Conclusion
Applicant's amendment, beyond merely incorporating the features of dependent claims, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669